
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.26


         BOISE CASCADE CORPORATION

2001 KEY EXECUTIVE DEFERRED COMPENSATION PLAN

(As Amended Through February 13, 2003)

--------------------------------------------------------------------------------

BOISE CASCADE CORPORATION
2001 KEY EXECUTIVE DEFERRED COMPENSATION PLAN

        1.    Purpose of the Plan.    The purpose of the Boise Cascade
Corporation 2001 Key Executive Deferred Compensation Plan (the "Plan") is to
further the growth and development of Boise Cascade Corporation (the "Company")
by providing a select group of senior management and highly compensated
employees of the Company and its subsidiaries the opportunity to defer a portion
of their cash compensation and thereby encourage their productive efforts on
behalf of the Company. The Plan is also intended to provide Participants with an
opportunity to supplement their retirement income through deferral of current
compensation. The Plan is an unfunded plan.
        2.
 
Definitions.    
                2.1    Bonus.    The payout amount earned by a Participant under
an incentive plan of the Company, including, without limitation, the Key
Executive Performance Plans, division incentive plans, and the 2003 Boise
Incentive and Performance Plan, but only to the extent the award is payable in
cash.
                2.2    Change in Control.    A Change in Control shall be deemed
to have occurred if:
                        (a)    Any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 20% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities; provided,
however, if such Person acquires securities directly from the Company, such
securities shall not be included unless such Person acquires additional
securities which, when added to the securities acquired directly from the
Company, exceed 20% of the Company's then outstanding shares of common stock or
the combined voting power of the Company's then outstanding securities, and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Section 2.2(c)(i) shall not be deemed to be a
Change in Control of the Company; or
                        (b)    The following individuals cease for any reason to
constitute at least 662/3% of the number of directors then serving: individuals
who, on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or
 
 
 

1

--------------------------------------------------------------------------------


                        (c)    The consummation of a merger or consolidation of
the Company (or any direct or indirect subsidiary of the Company) with any other
corporation other than (i) a merger or consolidation which would result in both
(a) continuing directors continuing to constitute at least 662/3% of the number
of directors of the combined entity immediately following consummation of such
merger or consolidation and (b) the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (ii) a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities; provided, however, if such Person acquires securities directly from
the Company, such securities shall not be included unless such Person acquires
additional securities which, when added to the securities acquired directly from
the Company, exceed 20% of the Company's then outstanding shares of common stock
or the combined voting power of the Company's then outstanding securities, and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Section 2.2(c) (i) shall not be deemed to be a
Change in Control of the Company; or
                        (d)    The stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or the consummation of an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets, other than a sale or disposition by the Company of all
or substantially all of the Company's assets to an entity, at least 662/3% of
the combined voting power of the voting securities of which are owned by Persons
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
                        (e)    For purposes of this Section and Section 2.13,
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act").
                        (f)    For purposes of this Section and Section 2.13,
"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
                2.3    Committee.    The Executive Compensation Committee of the
Company's board of directors, or any successor to the Committee.
 
 
 

2

--------------------------------------------------------------------------------


                2.4    Compensation.    A Participant's Salary and Bonus.
Compensation (either Salary or Bonus) shall not include any amounts paid by the
Company to a Participant that are not strictly in consideration for personal
services, such as expense reimbursement, cost-of-living allowance, education
allowance, premium on excess group life insurance, or any Company contribution
to the Pension Plan or any savings or 401(k) plan sponsored by the Company; the
fact that an amount constitutes taxable income to the Participant shall not be
controlling for this purpose. Compensation shall not include any taxable income
realized by, or payments made to, an employee as a result of the grant or
exercise of an option to acquire stock of the Company or as a result of the
disposition of such stock, and shall not include compensation resulting from the
acquisition, exercise, or vesting of any stock appreciation right, stock bonus,
restricted stock, phantom stock, performance stock, or similar stock-based award
under any of the Company's incentive plans, except to the extent (i) the award
is payable in cash, or (ii) the Committee determines that the award shall be
included in Compensation for purposes of this Plan.
                2.5    Competitor.    Any business, foreign or domestic, which
is engaged, at any time relevant to the provisions of this Plan, in the
manufacture, sale, or distribution of products, or in the providing of services,
in competition with products manufactured, sold, or distributed, or services
provided, by the Company or any subsidiary, partnership, or joint venture of the
Company. The determination of whether a business is a Competitor shall be made
by the Company's General Counsel, in his or her sole discretion.
                2.6    Deferred Account.    The record maintained by the Company
for each Participant of the cumulative amount of (a) account balances
accumulated under other deferred compensation plans or programs of the Company
which are merged into this Plan, as listed in Appendix A, (b) Compensation
deferred pursuant to this Plan, (c) the amount of any Company matching
allocation, and (d) imputed gains or losses on those amounts accrued as provided
in Sections 4.8 and 4.9.
                2.7    Deferred Compensation Agreement.    Collectively, the
written agreements between a Participant and the Company in substantially the
form set forth in Appendix B, whereby a Participant irrevocably agrees to defer
a portion of his or her Salary and/or Bonus (a Deferral Election Agreement) and
the Company agrees to make benefit payments in accordance with the provisions of
the Plan (a Distribution Election Agreement).
                2.8    Deferred Compensation and Benefits Trust.    The
irrevocable trust (the "DCB Trust") established by the Company with an
independent trustee for the benefit of persons entitled to receive payments or
benefits hereunder, the assets of which will be subject to claims of the
Company's creditors in the event of bankruptcy or insolvency.
                2.9    Executive Officer.    An executive officer of the Company
identified as such by the Company's board of directors.
                2.10    Investment Account.    Any of the accounts identified by
the Company from time to time, described in Exhibit A, to which Participants may
allocate all or any portion of their Deferred Accounts for purposes of
determining the gains or losses to be assigned to the Deferred Accounts.
                2.11    Participant.    A Key Executive (as defined in
Section 4.1) who has entered into a written Deferred Compensation Agreement with
the Company in accordance with the provisions of the Plan.
                2.12    Pension Plan.    The Boise Cascade Corporation Pension
Plan for Salaried Employees, as amended from time to time.
 
 
 

3

--------------------------------------------------------------------------------


                2.13    Potential Change in Control.    A Potential Change in
Control shall be deemed to have occurred if (a) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control of the Company; (b) the Company or any Person publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control of the Company; (c) any Person becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 9.5% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities; unless that Person has filed a schedule under Section 13 of the
Securities Exchange Act of 1934 and the rules and regulations promulgated under
Section 13, and that schedule (including any and all amendments) indicates that
the Person has no intention to (i) control or influence the management or
policies of the Company, or (ii) take any action inconsistent with a lack of
intention to control or influence the management or policies of the Company; or
(d) the Board adopts a resolution to the effect that a Potential Change in
Control of the Company has occurred.
                2.14    Rule of 70.    The attainment by a Participant of a
number of Years of Service and age which, when added together, equal or exceed
70.
                2.15    Salary.    A Participant's salary, commission, and other
payments for personal services rendered by a Participant to the Company during a
calendar year, determined prior to giving effect to any deferral election under
this Plan.
                2.16    Stock Unit.    A notional account unit equal in value to
one share of the Company's common stock.
                2.17    Termination.    The Participant's ceasing to be employed
by the Company for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of early retirement, normal retirement, death or disability,
provided that transfer from the Company to a subsidiary or vice versa shall not
be deemed a Termination for purposes of this Plan.
                2.18    Year of Service.    A Year of Service as accumulated
under the Pension Plan.
        3.    Administration and Interpretation.    The Company, acting through
its senior human resources officer or his or her delegates, shall have final
discretion, responsibility, and authority to administer and interpret the Plan.
This includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Company may also adopt any
rules it deems necessary to administer the Plan. The Company's responsibilities
for administration and interpretation of the Plan shall be exercised by Company
employees who have been assigned those responsibilities by the Company's
management. Any Company employee exercising responsibilities relating to the
Plan in accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Company with respect to those
responsibilities, unless limited in writing by the Company. Any Participant may
appeal any action or decision of these employees to the Company's senior human
resources officer. Claims for benefits under the Plan and appeals of claim
denials shall be in accordance with Sections 10 and 11. Any interpretation by
the Company's senior human resources officer shall be final and binding on the
Participants.
        4.    Participant Deferral and Distribution Elections.
                4.1    Eligibility.    The Company shall identify those
employees of the Company or any of its subsidiaries, including Executive
Officers, who are eligible to participate in this Plan ("Key Executives").
Eligibility to participate in the Plan is entirely at the discretion of the
Company and shall be limited to a select group of senior management or highly
compensated employees. Eligibility to participate in this Plan for any calendar
year shall not confer the right to participate during any subsequent year.
 
 
 

4

--------------------------------------------------------------------------------


                4.2    Execution of Agreement.    A Key Executive who wishes to
participate in the Plan must execute a Deferred Compensation Agreement(s) either
(a) for newly eligible individuals, within 30 days after first becoming eligible
to participate in the Plan to defer Salary and/or Bonus to be earned during the
remainder of that calendar year and subsequent years, or (b) prior to January 1
of the first calendar year for which the Deferred Compensation Agreement(s) will
be effective.
                4.3    Deferral Election.    Within limits established by the
Company, each Key Executive shall have the opportunity to elect the amount of
his or her Compensation to be paid in calendar years subsequent to the date of
election, which will be deferred in accordance with this Plan. The Compensation
otherwise paid to a Participant during each calendar year beginning after the
date of the deferral election shall be reduced by the amount elected to be
deferred. Elections to defer Compensation are irrevocable except as otherwise
provided in this Plan. The amount of Compensation to be deferred will be
specified in the Deferred Compensation Agreement(s), must be at least 6% of the
Participant's Compensation, and will be limited to specified maximum percentages
of the Participant's Compensation.
                4.4    Change of Deferral Election.
                        (a)    A Participant who wishes to change an election to
defer Compensation may do so at any time by notifying the Company's compensation
manager in writing prior to January 1 of the year for which the change in
election is to be effective.
                        (b)    A Participant who wishes to change an election to
defer Compensation after January 1 of any calendar year for which the change in
election is to be effective must submit a written request to the Company's
compensation manager to revoke his or her deferral election. The request must
state why the Participant believes he or she should be permitted to revoke the
prior election. Requests will be reviewed as soon as administratively feasible
and, if a change is permitted, the change will be effective for all remaining
pay periods following the date of the determination.
                4.5    Distribution Election.    At the time a Participant first
elects to defer Compensation under Section 4.3, he or she shall elect a
distribution option for the Compensation so deferred, including gains or losses
thereon, as specified in the Deferred Compensation Agreement. The distribution
election shall apply to all amounts attributable to the Participant's Deferred
Account under this Plan, including amounts previously deferred under plans
listed under Appendix A which have been merged into this Plan. Elections
regarding distribution of Deferred Accounts under this Plan are irrevocable
except as otherwise provided in this Plan.
                4.6    Change of Distribution Election.    Participants are
entitled to request, in writing, a change in their distribution election. The
request may be made only one time on or after February 14, 2003, and the changed
distribution election must be one of the distribution options in the original
Deferred Compensation Agreement. The Company must receive the request at least
12 months prior to the Participant's Termination. The Company shall approve the
request if it meets the requirements of this section. Requests received less
than 12 months prior to Termination shall not be honored, regardless of whether
approval is given at the time of the request. Additional requests by a
Participant to change his or her distribution election made after a prior
request has been approved shall be denied.
                4.7    Company Matching Contribution.    A Participant may elect
to have the Company allocate to the Participant's Deferred Account in this Plan
an additional amount equal to the Company matching contribution that would
otherwise be made to the Participant's account in the Savings and Supplemental
Retirement Plan (assuming a 6% Participant contribution to that plan). The
Company matching contribution will be allocated to the Investment Account to
which the Participant's deferrals of Compensation are allocated.
 
 
 

5

--------------------------------------------------------------------------------


                4.8    Deferred Account Allocations and Adjustments.    The
Company shall maintain a record of each Participant's Deferred Account balance
and allocations. Each Participant (a) must allocate his or her current deferrals
of Compensation to one of the Investment Accounts, and (b) may, from time to
time, choose to change the allocation of his or her current deferrals of
Compensation to a different Investment Account.
                        4.8.1    Each Participant's Deferred Account shall be
adjusted on a monthly basis to reflect the gains or losses attributable to the
Investment Account(s) selected by the Participant. Interest earned will be
credited to a Participant's account on the last day of each month. Computation
of the gains or losses of the Investment Accounts shall be at the Company's sole
discretion.
                        4.8.2    Participants who are active employees may
change the allocation of future deferrals to or from any Investment Account,
other than the Stock Unit Account, on any business day, with any change
effective as of the first pay period beginning after the date of the change.
                        4.8.3    A Participant's Deferred Account balance
carried forward into this Plan from any plan listed on Appendix A shall be
allocated to the Stable Value Account, except that any portion of the
Participant's Deferred Account balance which was invested in a notional stock
account in the prior plan shall be allocated to the Stock Unit Account. Amounts
allocated to the Stock Unit Account under this section shall initially represent
a number of Stock Units equal to the number of notional stock units represented
in the Participant's deferred account under the prior plan. Thereafter, the
Participant's Deferred Account shall be maintained according to the terms of
this Plan. For vesting purposes under this Plan, a Participant's Deferred
Account shall be deemed to have first been credited with Stock Units on the same
date the Participant's account under the prior plan was first credited with
Stock Units.
                        4.8.4    Participants who are active employees, or who
are terminated employees under Sections 5.2.2 or 5.2.3, may shift the allocation
of all or any portion of their Deferred Account balance among any of the
Investment Accounts, other than the Stock Unit Account or the Stable Value
Account, on any business day, with any change effective as of the next business
day.
                        4.8.5    Deferred Account balances allocated to the
Stable Value Account may not be allocated to any other Investment Account.
                4.9    Stock Unit Account.    Each Participant who is an
Executive Officer shall have the opportunity to allocate all or a portion of his
or her current deferrals of Compensation to the Stock Unit Account under the
terms and conditions set forth in this Section 4.9.
 
 
 

6

--------------------------------------------------------------------------------


                        4.9.1    Each Executive Officer who is a Participant may
elect at any time, and from time to time, to have his or her Deferred Account
credited with allocated Stock Units, with the election effective beginning with
the first pay period after the Company receives the Participant's valid written
election. Under no circumstances, however, may elections to allocate deferred
Compensation or Deferred Account balances to the Stock Unit Account be made or
changed more frequently than once in any 4-month period. If a Participant timely
elects to have his or her Deferred Account credited with Stock Units, then on
the date on which the Compensation would otherwise have been paid to the
Participant, the Participant's Deferred Account shall be credited with the
number of Stock Units equal to (i) 100% of the amount of such deferred
Compensation ("Participant Stock Units"), plus (ii) 25% of the amount of such
deferred Compensation ("Company Matching Stock Units"). Each Stock Unit shall
have an initial value based on the closing price of the Company's common stock
on the New York Stock Exchange ("NYSE") on that date (or, if the common stock is
not traded on the NYSE on that date, on the immediately preceding trading day)
or another generally accepted pricing standard chosen by the Company.
Alternatively, the Company may, in its sole discretion, choose to credit Stock
Units to a Participant's Deferred Account on the last business day of each
quarter, in which case each Stock Unit so credited shall have an initial value
based on the average of the closing price of the Company's stock on the NYSE on
each of the days during the preceding quarter on which Compensation deferred
into the Stock Unit Account would otherwise have been paid to the Participant
(or, if the common stock is not traded on the NYSE on that day, the immediately
preceding trading day) or another generally accepted pricing standard chosen by
the Company. In either case, thereafter, each Stock Unit shall have a value
equal to the market value of one share of the Company's common stock. Except as
provided in Sections 4.9.4 or 4.9.5, Stock Units must be held for a minimum of
6 months from the date on which they are first credited to the Participant's
account. Participants may not sell, transfer, assign, alienate, or pledge Stock
Units.
                        4.9.2    If a Participant elects to allocate his or her
deferrals of Compensation to the Stock Unit Account, then on each dividend
payment date for the common stock, additional Stock Units shall be credited to
the Participant's Deferred Account ("Dividend Equivalent Stock Units"). Dividend
Equivalent Stock Units shall (a) be equal in value to the imputed dividend on
each Stock Unit credited to the Participant's account as of the record date for
that dividend; (b) be allocated, as appropriate, to either the Participant Stock
Units or the Company Matching Stock Units credited to the Participant's Deferred
Account; and (c) vest in accordance with the vesting of the underlying Stock
Units to which they are allocated.
                        4.9.3    A Participant shall be fully vested in his or
her Participant Stock Units, including allocated Dividend Equivalent Stock
Units, at all times. Vesting in Company Matching Stock Units, including
allocated Dividend Equivalent Stock Units, shall be as follows: (a) 100% upon
the Participant's death, total disability, or retirement (normal or early);
(b) 100% upon a Change in Control; (c) 100% upon the Participant's involuntary
termination (other than a termination for "Disciplinary Reasons" as that term is
used in Corporate Policy 10.2, Termination of Employment) or termination as a
direct result of the sale or permanent closure of a facility, operating unit, or
division of the Company; or (d) for termination of employment for all other
reasons (including voluntary terminations), 20% (cumulative) on each anniversary
of the date the Participant's account was first credited with Stock Units under
this Plan.
 
 
 

7

--------------------------------------------------------------------------------


                4.9.4    Upon the occurrence of a Potential Change in Control,
shares of Common Stock equal to the number of Stock Units in all Participants'
Deferred Accounts shall be transferred to the Trustee of the DCB Trust to be
held in accordance with the terms of the DCB Trust and this Plan. Upon a Change
in Control, all Stock Units credited to a Participant's Deferred Account shall
be converted to Stock Units of equivalent value payable in the common stock of
the successor entity to the Company, as follows: if the Change in Control
involves the merger or sale of the entire Company or a tender offer for all the
outstanding Common Stock, conversion shall be at the conversion, sale, or
exchange price applicable to the Common Stock in connection with such Change in
Control. Shares of Common Stock held by the Trustee shall be converted to shares
of common stock of the successor entity (if any) at the same conversion value as
described in this Section 4.9.4. Following a Change in Control and after public
disclosure of at least 30 days financial results of the consolidated entity,
each Participant may elect, at any time or from time to time, to convert all or
any portion of his or her Stock Unit Account to a dollar equivalent, have that
amount credited to the Stable Value Account, and have such amount credited
thereafter with the applicable interest rate. If a Participant makes such an
election, the Trustee shall sell, into the open market, shares of stock
attributable to Stock Units in such Participant's Deferred Account as previously
acquired and held pursuant to this Section 4.9.4, and shall hold, invest, and
reinvest the proceeds of such sale in accordance with the terms of the DCB
Trust. If the Change in Control does not involve the merger or sale of the
entire Company or a tender offer for all the outstanding Common Stock, Stock
Units shall be converted to a dollar equivalent at the highest trading price of
the Company's Common Stock during the 20-day period immediately preceding the
date of the Change in Control and credited to the Stable Value Account.
                4.9.5    If the Participant's Deferred Account is credited with
Stock Units, the Participant shall be paid the value of all vested Stock Units
in his or her Deferred Account in accordance with the Participant's election
under his or her Deferred Compensation Agreement and in the form of the
Company's Common Stock (or, if applicable, in accordance with Section 4.9.4 or
Section 5.9). If a Participant's Deferred Account is credited with Stock Units
and the Participant terminates employment and is eligible for a distribution,
but shares of Common Stock are not then available for distribution, the Company
may elect, in its sole discretion, to delay the distribution until shares become
available.
        5.    Distributions.
                5.1    Distributions in General.    The Company shall distribute
Participants' Deferred Accounts as elected by each Participant in the applicable
Deferred Compensation Agreement, except as otherwise provided in this Section 5,
or, with respect to Stock Units, as provided in Section 4.9.
                5.2    Plan Benefits Upon Termination.
                        5.2.1    Upon Termination for reasons other than death
or disability prior to satisfying the Rule of 70 or attaining age 55 with 10 or
more Years of Service, the Participant's entire Deferred Account (with the
exception of any amounts allocated to the Stock Unit Account) shall be
automatically allocated to the Stable Value Account, notwithstanding any
elections or allocation decisions previously made by the Participant. In
addition, the imputed interest rate on the Participant's Deferred Account shall
be adjusted, effective as of the date of Termination, to a rate equal to
Moody's. That rate shall apply prospectively from the date of Termination to all
undistributed amounts of the Participant's Deferred Account. From and after the
date of Termination, the Participant shall have no rights under this Plan to
alter the Investment Account to which his or her Deferred Account is allocated,
or to request any change in previous distribution election(s). Distributions
under this Section 5.2.1 shall be made according to the election specified in
the Participant's Deferred Compensation Agreement.
 
 
 

8

--------------------------------------------------------------------------------


                        5.2.2    Upon Termination for reasons other than
disability, after satisfying the Rule of 70 or attaining age 55 with 10 or more
Years of Service, a Participant shall be paid his or her Deferred Account in a
lump sum or in equal monthly installments calculated to distribute his or her
Deferred Account over a period of not more than 15 years, as elected by the
Participant in his or her Deferred Compensation Agreement. Payments shall
commence on the date and shall be made in the manner elected by the Participant
in the Deferred Compensation Agreement. Unpaid balances under the installment
election shall continue to be credited with imputed gains or losses based on the
applicable Investment Account. Deferred Account balances allocated to the Stable
Value Account under this section shall continue to be credited with imputed
interest at Moody's times 130%, consistent with Exhibit A.
                        5.2.3    If a Participant terminates employment prior to
attaining age 65 due to a disability, the Participant may apply to the Company
to have his or her account distributed in monthly installments over a 15-year
period commencing on the first day of the month following the month in which the
Company approves the request, notwithstanding any prior distribution election.
The Company may, in its sole discretion, approve or deny the request. Deferred
Account balances allocated to the Stable Value Account under this section shall
continue to be credited with imputed interest at Moody's times 130%, consistent
with Exhibit A.
                5.3    Service With A Competitor.    If a Participant provides
services for remuneration to a Competitor following his or her Termination, then
notwithstanding anything in this Plan to the contrary, the Participant's entire
Deferred Account balance shall be distributed in a single lump sum as soon as
administratively feasible.
                5.4    Hardship Distribution.    If serious and unanticipated
financial hardship occurs, a Participant may request termination of
participation in the Plan and a lump-sum distribution of all or a portion of his
or her Deferred Account balance. The Participant shall document, to the
Company's satisfaction, that distribution of his or her account is necessary to
satisfy an unanticipated, immediate, and serious financial need, and that the
Participant does not have access to other funds, including proceeds of any
loans, sufficient to satisfy the need. Upon receipt of a request under this
Section, the Company may, in its sole discretion, terminate the Participant's
involvement in the Plan and distribute all or a portion of the Participant's
account balance in a lump sum, to the extent necessary to satisfy the financial
need. The Participant shall sign all documentation requested by the Company
relating to the distribution. Any Participant whose participation in the Plan
terminates under this Section shall not be eligible to participate in any
nonqualified deferred compensation plan maintained by the Company for a period
of 12 months following the date of the distribution.
                5.5    Premature Distribution With Penalty.    Notwithstanding
any provision in this Plan to the contrary, a Participant or beneficiary may, at
any time, request in writing a single lump-sum payment of the amount credited to
his or her Deferred Account under the Plan. The amount of the payment shall be
equal to (a) the Participant's Deferred Account balance under the Plan as of the
payment date, reduced by (b) an amount equal to 10% of the Deferred Account
balance. This lump-sum payment shall be subject to withholding of federal,
state, and other taxes to the extent applicable. The payment shall be made
within 30 days of the date on which the Company received the request for the
distribution. If a Participant makes a request under this Section, he or she
shall not be eligible to participate in any nonqualified deferred compensation
plan maintained by the Company, including this Plan, for a period of 12 months
after the request, and any deferred compensation agreement under any
nonqualified deferred compensation plan of the Company shall not be effective
with respect to Compensation payable to the Participant during that 12-month
period.
 
 
 

9

--------------------------------------------------------------------------------


                5.6    Distribution Upon Extraordinary Events.    If any
Participant terminates employment with the Company as a direct result of the
sale, closure, or divestiture of a facility, operating division, or reduction in
force in connection with any reorganization of the Company's operations or
staff, the Participant may request a lump sum distribution of his or her entire
Deferred Account balance without penalty. Upon receipt of a request for
distribution under this section, the Company may, in its sole discretion, elect
whether to approve or deny the request. If the Company approves the request,
distribution of the Participant's Deferred Account balance shall occur on or
about January 1 of the year following the year during which Termination
occurred.
                5.7    Small Account Distributions.    On the date of
Termination, if a Participant's Deferred Account balance is less than $7,500,
the Company shall promptly distribute the entire Deferred Account balance in a
lump sum to the Participant, regardless of Participant's distribution election,
and the Participant shall have no further rights or benefits under this Plan.
                5.8    Distributions Following Participant Death; Designation of
Beneficiary.    The Company shall make all payments to the Participant, if
living. A Participant shall designate a beneficiary by filing a written notice
of designation with the Company in such form as the Company may prescribe. If a
Participant dies either before benefit payments have commenced under this Plan
or after his or her benefits have commenced but before his or her entire
Deferred Account has been distributed, his or her designated beneficiary shall
receive any benefit payments in accordance with the Deferred Compensation
Agreement. If no designation is in effect when any benefits payable under this
Plan become due, the beneficiary shall be the spouse of the Participant, or if
no spouse is then living, the Participant's estate.
                5.9    Distributions after a Change in Control.    The
provisions of this Section 5.9 shall apply upon a Change in Control.
                        5.9.1    For Participants who are employed by the
Company at the time of the Change in Control: (a) all amounts in the Stable
Value Account (including amounts credited to the Stable Value Account pursuant
to Section 4.9.4) shall be credited with imputed interest at an annualized rate
equal to Moody's times 130% for up to three years after the date of the Change
in Control, and (b) for amounts remaining in the Stable Value Account after the
third anniversary of the date of the Change in Control, the imputed interest
rate shall be reduced to Moody's for up to the next seven years.
                        5.9.2    For Participants who terminated employment with
the Company prior to the Change in Control and who have a Deferred Account
balance at the time of the Change in Control, (a) if, according to Section 5.2,
the Participant is entitled to imputed interest at an annualized rate equal to
Moody's times 130%, then Section 5.9.1 shall apply to his or her balance in the
Stable Value Account, and (b) if, according to Section 5.2, the Participant is
entitled to imputed interest at an annualized rate equal to Moody's on the
amounts in the Stable Value Account, then this Section 5.9 shall not change the
rate of imputed interest applicable to the Participant's balance.
                        5.9.3    Payment of a Participant's Deferred Account
balance shall be made according to the Participant's distribution election,
except that to the extent that the balance is not fully paid out within ten
years after the date of the Change in Control, the entire remaining balance,
less any amounts required by law to be withheld, shall be paid to the
Participant in a lump sum as soon as practical after the tenth anniversary of
the date of the Change in Control.
                        5.9.4    Any Participant whose employment is
involuntarily terminated for any reason other than disciplinary reasons within
three months prior to the date of the Change in Control shall be deemed, solely
for purposes of this Section 5.9, to be employed by the Company until the
occurrence of the Change in Control and to have been terminated immediately
thereafter.
 
 
 

10

--------------------------------------------------------------------------------


        6.
 
Miscellaneous.
                6.1    Assignability.    A Participant's rights and interests
under the Plan may not be assigned or transferred except, in the event of the
Participant's death, as described in Section 5.8.
                6.2    Taxes.    The Company shall deduct from all payments made
under this Plan all applicable federal or state taxes required by law to be
withheld.
                6.3    Form of Communication.    Any election, application,
claim, notice, or other communication required or permitted to be made by a
Participant to the Company shall be made in writing and in such form as the
Company may prescribe. Such communication shall be effective upon receipt by the
Company's compensation manager at 1111 West Jefferson Street, PO Box 50, Boise,
Idaho 83728.
                6.4    Service Providers.    The Company may, in its sole
discretion, retain one or more independent entities to provide services to the
Company in connection with the operation and administration of the Plan. Except
as may be specifically delegated or assigned to any such entity in writing, the
Company shall retain all discretionary authority under this Plan. No Participant
or other person shall be a third party beneficiary with respect to, or have any
rights or recourse under, any contractual arrangement between the Company and
any such service provider.
        7.    Amendment and Termination.    The Committee may, at its sole
discretion, amend or terminate the Plan at any time, provided that the amendment
or termination shall not adversely affect the vested or accrued rights or
benefits of any Participant without the Participant's prior consent.
        8.    Unsecured General Creditor.    Except as provided in Section 9,
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest, or claims in any property or assets of
the Company. The assets of the Company shall not be held under any trust for the
benefit of Participants, their beneficiaries, heirs, successors, or assigns, or
held in any way as collateral security for the fulfilling of the obligations of
the Company under this Plan. Any and all Company assets shall be, and remain,
the general, unpledged, unrestricted assets of the Company. The Company's
obligation under the Plan shall be an unfunded and unsecured promise of the
Company to pay money in the future.
        9.    Deferred Compensation and Benefits Trust.    Upon the occurrence
of any Potential Change in Control, the Company shall transfer to the DCB Trust
an amount of cash, marketable securities, or other property acceptable to the
trustee equal in value to 105% of the amount necessary, on an actuarial basis
and calculated in accordance with the terms of the DCB Trust, to pay the
Company's obligations with respect to Deferred Accounts under this Plan (the
"Funding Amount"); provided, however, the company shall transfer shares of its
common stock equal in number to the number of Stock Units credited to
Participants under Section 4.8 in lieu of transferring cash or other property to
satisfy its funding obligations under this Section 9. The cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company shall make any and all
additional transfers of cash, marketable securities, or other property
acceptable to the trustee as may be necessary in order to maintain the Funding
Amount with respect to this Plan.
                Upon a Change in Control, the assets of the DCB Trust shall be
used to pay benefits under this Plan, except to the extent the Company pays such
benefits. The Company and any successor shall continue to be liable for the
ultimate payment of those benefits.
 
 
 

11

--------------------------------------------------------------------------------


        10.    Claims Procedure.
                10.1    In General.    Claims for benefits under the Plan, other
than claims for disability benefits under Section 5.2.3, shall be filed in
writing, within 90 days after the event giving rise to a claim, with the
Company's compensation manager, who shall have absolute discretion to interpret
and apply the Plan, evaluate the facts and circumstances, and make a
determination with respect to the claim in the name and on behalf of the
Company. The claim shall include a statement of all facts the Participant
believes relevant to the claim and copies of all documents, materials, or other
evidence that the Participant believes relevant to the claim. Written notice of
the disposition of a claim shall be furnished to the Participant within 90 days
after the application is filed. This 90-day period may be extended an additional
90 days for special circumstances by the compensation manager, in his or her
sole discretion, by providing written notice of the extension to the claimant
prior to the expiration of the original 90-day period. If the claim is denied,
the Manager shall notify the claimant in writing. This written notice shall:

•state the specific reasons for the denial,

•refer to the provisions of the Plan on which the determination is based,

•describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,

•explain how the claimant may submit the claim for review and state applicable
time limits, and

•state the claimant's right to bring an action under section 502(a) of ERISA
following an adverse determination on review.


                10.2    Disability Claims.    Claims for disability benefits
under Section 5.2.3 of the Plan shall be filed in writing, within 90 days after
the event giving rise to a claim, with the Company's compensation manager, who
shall have absolute discretion to interpret and apply the Plan, evaluate the
facts and circumstances, and make a determination with respect to the claim in
the name and on behalf of the Company. The claim shall include a statement of
all facts the Participant believes relevant to the claim and copies of all
documents, materials, or other evidence that the Participant believes relevant
to the claim. Written notice of the disposition of a claim shall be furnished to
the Participant within 45 days after the application is filed. This 45-day
period may be extended for up to two additional 30-day periods by the
compensation manager, in his or her sole discretion, in each case for reasons
beyond the Plan's control and by providing written notice of the extension to
the claimant prior to the expiration of the current period. If additional
information is needed from the Participant in order to make a decision on the
claim, the Manager will notify the Participant of the information needed and the
Participant will have 45 days to provide the requested information. If the claim
is denied, the Manager shall notify the claimant in writing. This written notice
shall:

•state the specific reasons for the denial,

•refer to the provisions of the Plan on which the determination is based,

•describe any additional material or information necessary for the claimant to
perfect the claim and explain why the information is necessary,

•explain how the claimant may submit the claim for review and state applicable
time limits,

•if an internal rule or guideline was relied upon, state that an internal rule
or guideline was relied upon and that a copy of the rule or guideline will be
provided at no charge upon request,

12

--------------------------------------------------------------------------------

•if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant's circumstances, will be provided
at no charge upon request, and

•state the claimant's right to bring an action under section 502(a) of ERISA
following an adverse determination on review.


        11.    Claims Review Procedure.
                11.1    In General.    Any Participant, former Participant, or
Beneficiary of either, who has been denied a benefit claim, other than a claim
for disability benefits under Section 5.2.3 of the Plan, shall be entitled, upon
written request, to access to or copies of all documents and records relevant to
his or claim, and to a review of his or her denied claim. A request for review,
together with a written statement of the claimant's position and any other
comments, documents, records or information that the claimant believes relevant
to his or her claim, shall be filed no later than 60 days after receipt of the
written notification provided for in Section 10.1, and shall be filed with the
Company's compensation manager. The Manager shall promptly inform the Company's
senior human resources officer, who shall be the named fiduciary of the Plan for
purposes of claim review. The senior human resources officer shall make his or
her decision, in writing, within 60 days after receipt of the claimant's request
for review. This 60-day period may be extended an additional 60 days if, in the
senior human resources officer's sole discretion, special circumstances warrant
the extension and if the senior human resources officer provides written notice
of the extension to the claimant prior to the expiration of the original 60-day
period. The written decision shall be final and binding on all parties and
shall:

•state the facts and specific reasons for the decision,

•refer to the Plan provisions upon which the decision is based,

•state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim, and

•state the claimant's right to bring an action under section 502(a) of ERISA.


                11.2    Disability Claims.    Any Participant, former
Participant, or Beneficiary of either, who has been denied a claim for
Disability benefits under Section 5.2.3 of the Plan, shall be entitled, upon
written request, to access to or copies of all documents and records relevant to
his or claim, and to a review of his or her denied claim. A request for review,
together with a written statement of the claimant's position and any other
comments, documents, records or information that the claimant believes relevant
to his or her claim, shall be filed with the Company's compensation manager no
later than 180 days after receipt of the written notification provided for in
Section 10.2. The Manager shall promptly inform the Company's senior human
resources officer, who shall be the named fiduciary of the Plan for purposes of
claim review. The senior human resources officer shall make his or her decision,
in writing, within 45 days after receiving the claimant's request for review.
This 45-day period may be extended an additional 45 days if special
circumstances warrant the extension and if the senior human resources officer
provides written notice of the extension to the claimant prior to the expiration
of the original 45-day period. The written decision shall be final and binding
on all parties and shall:

•state the facts and specific reasons for the decision,

•refer to the Plan provisions upon which the decision is based,

•state that the Participant is entitled to receive at no charge and upon request
reasonable access to and copies of all documents, records, and other information
relevant to the claim,

13

--------------------------------------------------------------------------------

•indicate whether any rule, guideline, protocol or criterion was relied on in
the decision and, if so, that a copy of such rule, guideline, protocol or
criterion will be provided at no charge upon request,

•if the denial is based on a medical necessity or experimental treatment
exclusion, state that an explanation of the scientific or clinical judgment,
applying the terms of the plan to the claimant's circumstances, will be provided
at no charge upon request, and

•state the claimant's right to bring an action under section 502(a) of ERISA.


        12.    Lawsuits, Jurisdiction, and Venue.    No lawsuit claiming
entitlement to benefits under this Plan may be filed prior to exhausting the
claims and claims review procedures described in Sections 10 and 11. Any such
lawsuit must be initiated no later than (a) one year after the event(s) giving
rise to the claim occurred, or (b) 60 days after a final written decision was
provided to the claimant under Section 11, whichever is sooner. Any legal action
involving benefits claimed or legal obligations relating to or arising under
this Plan may be filed only in Federal District Court in the city of Boise,
Idaho. Federal law shall be applied in the interpretation and application of
this Plan and the resolution of any legal action. To the extent not preempted by
federal law, the laws of the state of Delaware shall apply.
        13.    Effective Date of Plan.    This Plan shall become effective as of
January 1, 2001.

14

--------------------------------------------------------------------------------

EXHIBIT A

INVESTMENT ACCOUNTS

        1.    Stable Value Account.    Deferred Accounts allocated to this
account shall be credited, while the Participant is actively employed with the
Company, with imputed interest equal to an annualized rate of interest equal to
130% of Moody's Composite Average of Yields on Corporate Bonds ("Moody's") as
determined each month from Moody's Bond Record (as published by Moody's
Investor's Service, Inc.) or any successor thereto, or, if such monthly report
is no longer published, a substantially similar rate determined by the Company,
in its sole discretion. Moody's, for purposes of this Plan, shall be based for
any given month on such published rate for the immediately preceding calendar
month. Upon Termination, Deferred Accounts allocated to this account shall be
credited with either Moody's times 130% or with Moody's, as provided in
Section 5.2 of the Plan.

        2.    Stock Unit Account (Executive Officers Only).    Deferred Accounts
allocated to this account shall be credited with Stock Units as though
Compensation, as it is earned and deferred, had been used to purchase shares of
the Company's common stock as provided in Section 4.9 of the Plan.

15

--------------------------------------------------------------------------------


APPENDIX A
List of Deferred Compensation Plans/Programs Merged into
the 2001 Key Executive Deferred Compensation Plan

•Boise Cascade Corporation 1982 Executive Officer Deferred Compensation Plan*
•Boise Cascade Corporation 1986 Executive Officer Deferred Compensation Plan
•Boise Cascade Corporation 1995 Executive Officer Deferred Compensation Plan
•Boise Cascade Corporation 1987 Key Executive Deferred Compensation Plan •Boise
Cascade Corporation 1995 Key Executive Deferred Compensation Plan •Boise Cascade
Corporation Key Executive Performance Plan for Executive Officers (deferral
option)* •Boise Cascade Corporation Key Executive Performance Plan for Key
Executives (deferral option)* •Boise Cascade Office Products Corporation 1995
Executive Officer Deferred Compensation Plan •Boise Cascade Office Products
Corporation 1995 Key Executive Deferred Compensation Plan •Boise Cascade Office
Products Corporation Key Executive Deferred Compensation Plan •Boise Cascade
Office Products Corporation Key Executive Performance Plan (deferral option)*
•Boise Cascade Office Products Corporation Retention and Incentive Plan
(deferral option)*



*indicates merger of plans only to extent of participant elections to transfer
accrued liabilities to this Plan.

NOTE:  Plan merger is effective only with respect to active employees. All
rights of participants and obligations of the Company under the above-listed
plans with respect to employees who have terminated employment with the Company
or any subsidiary prior to January 1, 2001, shall be as described in those
plans. Such former employees shall not be Participants in, or have any rights
under, this Plan.

16

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.26

